 Case 1:19-cv-11397-VM Document 43 Filed 04/23/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                   4/23/2020
BHYS SALES INC. et al.,            :
                                   :
                    Plaintiffs,    :      19 Civ. 11397
                                   :
     - against -                   :          ORDER
                                   :
P & R PACKAGING AND REFURBISHING   :
CORP. et al.,                      :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

       Plaintiffs   BHYS     Sales     Inc.    and   PHL     Commerce     LLC

(“Plaintiffs”) bring this action against defendants P & R

Packaging     and   Refurbishing       Corporation,        Edward   Palomo,

Raphael Badouch, 123 Deals from A to Z LLC, Juan Royal, and

R1 International, LLC (collectively, “Defendants”), alleging

that   Defendants    sold    Plaintiffs       thousands    of   bottles    of

counterfeit salmon oil supplements.

       Now before the Court is Plaintiffs’ request, pursuant to

Rule 26 of the Federal Rules of Civil Procedure (“Rule 26”),

for leave to issue third-party subpoenas to Amazon.com, Inc.

(“Amazon”) prior to a Rule 26(f) conference. (See “March 19

Letter,” Dkt. No. 41.) Plaintiffs explain that the allegedly

counterfeit items have been impounded by Amazon and will

likely   be   destroyed     under    Amazon    policy,     depriving    both

Plaintiffs and Defendants of critical evidence. According to

Plaintiffs,    Amazon      possesses     records     of     plaintiff     PHL
 Case 1:19-cv-11397-VM Document 43 Filed 04/23/20 Page 2 of 3



Commerce LLC’s seller’s account and information necessary to

calculate damages, including sales figures and costs that

Plaintiffs     incurred    for   storage,     shipping,     and   returns.

Plaintiffs assert that these records may be routinely deleted

by Amazon.

     The March 19 Letter has been entered into the public

record of this action, and Plaintiffs have endeavored to

provide notice of the letter to the Defendants by email. See

March   19   Letter   at   2.    Defendants    have   not    objected   to

Plaintiffs’ request.

     Rule 26(d)(1) generally prevents parties from seeking

“discovery from any source before the parties have conferred

as required by Rule 26(f).” Fed. R. Civ. P. 26(d)(1). However,

the Federal Rules permit litigants to engage in discovery

before such a conference when authorized by a court order.

Id. In this district, courts apply “a flexible standard of

reasonableness and good cause in determining whether to grant

a party’s expedited discovery request.” Strike 3 Holdings,

LLC v. Doe, No. 19 Civ. 11466, 2020 WL 264584, at *2 (S.D.N.Y.

Jan. 17, 2020) (quotations and citations omitted).

     The     Court   is   persuaded   that    expedited     discovery   is

warranted because the impounded items and records may be

destroyed as part of standard Amazon practice. Plaintiffs do

not appear to have an alternative means of obtaining this
 Case 1:19-cv-11397-VM Document 43 Filed 04/23/20 Page 3 of 3



critical evidence. Under these circumstances, the Court finds

that Plaintiffs have established good cause to issue third-

party subpoenas to Amazon.

     Accordingly, it is hereby

     ORDERED that Plaintiffs BHYS Sales Inc. and PHL Commerce

LLC may immediately serve third-party discovery requests on

Amazon.com, Inc. regarding the allegedly counterfeit items,

plaintiff PHL Commerce LLC’s seller’s account, and records

related to damages.


SO ORDERED:

Dated:    New York, New York
          23 April 2020



                                       ________________________
                                             Victor Marrero
                                                U.S.D.J.
